UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported): August 26, 2014 IDLE MEDIA, INC. (Exact name of registrant as specified in its charter) Nevada 000-54736 26-2818699 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 216 S. Centre Avenue Leesport, PA (Address of principal executive offices) (Zip Code) (484) 671-2241 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
